Citation Nr: 0904205	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  02-04 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the 
residuals of a back injury.

2. Entitlement to service connection for the residuals of a 
back injury.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the 
residuals of a head injury.

4.  Entitlement to service connection for the residuals of a 
head injury.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a disability 
manifested by vomiting, diarrhea, sweating, fever, and 
dizziness.

7.  Entitlement to service connection for a left hip 
disorder.

8.  Entitlement to service connection for a liver disorder.
9.  Entitlement to service connection for hepatitis C.

10.  Entitlement to service connection for tuberculosis.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for paranoid 
schizophrenia.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

14.  Entitlement to service connection for disabilities 
involving two teeth, the gums, and the nose as a result of 
dental trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1973 to July 1976 and from August 1976 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2001, 
November 2001, and June 2007 by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The veteran 
waived agency of original jurisdiction consideration of 
evidence submitted in November 2008.  

The Board notes that in its February 2001 rating decision the 
RO denied service connection for a shoulder disorder, but 
that at his November 2008 hearing the veteran clarified that 
his claim was for a right shoulder disability.  The appeal as 
to the issue of entitlement to service connection for a left 
shoulder disorder is considered as having been withdrawn.  
The Board also notes that in its June 2007 rating decision 
the RO adjudicated the issue of entitlement to service 
connection for a traumatic dental injury involving two front 
teeth and the nose and gums.  A March 2008 statement of the 
case noted that service connection for treatment purposes had 
been established for teeth numbers eight and nine in a 
January 1981 rating decision and that the matter on appeal 
was, in essence, limited to the issue of entitlement to 
service connection for compensation purposes.  Therefore, the 
issues on the title page of this decision as to these matters 
have been revised.

A review of the record also reveals that the issue of 
entitlement to service connection for acute psychotic 
behavior was previously denied in a September 1983 rating 
decision.  The Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held, however, that "a claim 
based on the diagnosis of a new mental disorder . . . states 
a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement."  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Therefore, a new and material evidence determination is not 
required for the appellate issues of entitlement to service 
connection for paranoid schizophrenia and PTSD.  
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A September 1983 rating decision denied entitlement to 
service connection for the residuals of back and head 
injuries; the veteran was notified but did not appeal.

3.  Evidence added to the record since the September 1983 
rating decision as to the issues of entitlement to service 
connection for the residuals of back and head injuries is 
neither cumulative nor redundant and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The residuals of a back injury are not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service.

5.  The residuals of a head injury are not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service.

6.  A right shoulder disorder is not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service.

7.  A disability manifested by vomiting, diarrhea, sweating, 
fever, and dizziness is not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service.

8.  A left hip disorder is not shown to have been incurred as 
a result of any established event, injury, or disease during 
active service.

9.  A liver disorder is not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service.

10.  Hepatitis C is not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service.

11.  Tuberculosis is not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service, nor was it noted within three years following 
separation from service.

12.  Hypertension is not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service, nor was it present within one year following 
separation from service.

13.  Paranoid schizophrenia is not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service, nor was a psychosis present 
within one year after separation from service.

14.  PTSD is not shown to have been incurred as a result of 
any established event, injury, or disease during active 
service.

15.  Disabilities involving two teeth, the gums, and the nose 
as a result of dental trauma for VA compensation purposes are 
not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  As new and material evidence was received, the claim for 
entitlement to service connection for the residuals of a back 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  As new and material evidence was received, the claim for 
entitlement to service connection for the residuals of a head 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

3.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

6.  A disability manifested by vomiting, diarrhea, sweating, 
fever, and dizziness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

7.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

8.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

9.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

10.  Tuberculosis was not incurred in or aggravated by 
service, nor may tuberculosis be presumed to have been 
incurred within three years of service-separation.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

11.  Hypertension was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

12.  Paranoid schizophrenia was not incurred in or aggravated 
by service, nor may service incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

13.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

14.  The criteria for service connection for compensation 
purposes for disabilities to two teeth, the gums, and the 
nose as a result of dental trauma have not been met.  
38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2003 and February 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The veteran was adequately notified of 
these matters by the November 2003 correspondence.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  The veteran was 
provided VA examinations pertinent to specific matters on 
appeal and the available service and post-service medical 
records adequately demonstrate the onset of injuries and 
disease during and after service.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran's May 2000 correspondence was accepted as a request 
to reopen his service connection claims for the residuals of 
back and head injuries.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a September 1983 rating decision the RO denied entitlement 
to service connection for the residuals of back and head 
injuries.  It was noted that the evidence did not demonstrate 
chronic head or back disorders.  The veteran did not appeal 
and the decisions became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

The evidence of record in September 1983 included service 
treatment records with no evidence of complaint, treatment, 
or diagnosis related to back or head injuries.  An October 
1975 report noted the veteran sustained minor abrasions to 
the left knee and left shoulder when he fell approximately 10 
feet down a ladder.  The examiner noted there was no head 
trauma and no evidence of bruises or fractures.  The 
veteran's July 1978 separation examination revealed a normal 
clinical evaluation of the head and spine.  A June 1983 VA 
examination included diagnoses of a history of head injury 
with no concussion or fracture, based upon the veteran's 
report, and lumbosacral strain with history of an injury.  X-
rays revealed a normal lumbosacral spine and no swelling, 
fractures, or bony abnormalities of the skull.  

The evidence added to the record since September 1983 
includes statements and personal hearing testimony from the 
veteran providing additional details concerning the reported 
injuries incurred during service.  At his personal hearing in 
November 2008 the veteran testified that he had fallen 30 
feet from a ship's ladder sustaining injuries including to 
the back and head.  He stated he was treated by the ship's 
corpsman.  Medical records include diagnoses of back and 
psychiatric disorders.

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claim for the residuals of back and head injuries 
is new and material.  The recently submitted statements and 
medical reports are neither cumulative nor redundant and by 
itself or in connection with evidence previously assembled 
are so significant that they must be considered in order to 
fairly decide the merits of the claims  Therefore, the claims 
for entitlement to service connection for the residuals of 
back and head injuries must be reopened.  

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including arthritis, hypertension, cirrhosis of the liver, 
psychoses, and active tuberculosis, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service, or, in the case of tuberculosis, within three 
years separation from active service.  Where a veteran served 
90 days or more of continuous, active military service and 
certain chronic diseases become manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records show that the veteran 
had possible tuberculosis contact during his recruit training 
in 1973.  Records show skin (PPD) tests in September 1973, 
and follow-up testing in June 1974, August 1974, November 
1974, and May 1975 revealed readings of 0.0 millimeters (mm).  
A July 1973 chest X-ray was essentially negative.  An October 
1975 report also noted the veteran "fell down [a] ladder 
approximately 10 [feet]."  Physical examination at that time 
revealed minor abrasions to the left knee and left scapula.  
Motor functions were intact and there was no evidence of 
bruises, fractures, or head trauma.  

A December 1975 report noted the veteran complained of 
gastrointestinal upset, but denied any vomiting or diarrhea.  
The examiner's impression was possible gastritis.  A January 
1976 report, approximately two weeks later, noted the veteran 
had continued complaints of gastrointestinal upset and that 
he also had diarrhea.  There was no evidence of vomiting.  A 
subsequent January 1975 report noted a three week history of 
complaints of nausea and vomiting.  The impression was rule 
out viral syndrome.  

A June 1976 separation examination report noted a II/IV 
holosystolic heart murmur.  A cardiovascular follow-up 
included a normal EKG, and it was determined that the veteran 
had an "innocent" murmur.  An August 1976 re-enlistment 
examination report noted blood pressure readings of 120/90.  
An October 1976 report noted the veteran reported an eight 
day history of diarrhea.  A diagnosis of viral diarrhea was 
provided.  A January 1977 report noted the veteran complained 
of burning in the esophagus and flatus.  A diagnosis of 
gastric upset was provided.  A December 1977 report shows the 
veteran sustained a head trauma when he was hit in the right 
temple two days earlier.  It was noted that he had not been 
unconscious and that no treatment was necessary.  The 
veteran's July 1978 separation examination revealed normal 
clinical head, nose, heart, vascular, abdomen, viscera, upper 
extremities, lower extremities, spine, and psychiatric 
evaluations.  Blood pressure readings upon separation 
examination in July 1978 was 104/74.  

A June 1979 civil service medical examination found the 
veteran's nose, head, and back were within normal limits.  
There was no evidence of masses or tenderness to the abdomen.  
There was a full range of motion to the back and normal 
strength.  A neurological and mental health examination 
revealed poor eye contact.  Blood pressure readings of 118/78 
were provided.  The examiner found there was no limiting 
conditions for employment.  A March 1980 examination report 
noted the veteran's head, back, and abdomen were within 
normal limits.  There was no evidence of overt 
psychopathology.  Blood pressure readings of 100/78 were 
provided.  

A January 1983 VA employee health unit report noted the 
veteran sustained a needle puncture to the right hand.  
Laboratory testing in February 1983 was negative for viral 
hepatitis.  

On VA examination in June 1983 the veteran reported he 
sustained back and head injuries in a fall on a stairway and 
that he had been hit in the head during service.  The 
examiner noted there were no visible or palpable scars to the 
skull and no evidence of swelling, masses, depression, or 
tenderness.  There was no tenderness or deformity to the 
lumbosacral spine and range of motion was full.  Diagnoses of 
a history of head injury with no concussion or fracture, 
based upon the veteran's report, and lumbosacral strain with 
history of an injury were provided.  X-rays revealed a normal 
lumbosacral spine and no swelling, fractures, or bony 
abnormalities of the skull.  A July 1983 psychiatric 
examination report noted a diagnosis of acute psychotic 
behavior.  The examiner stated the veteran presented with 
features of psychotic illness and paranoid and persecutory 
delusions and a past history of auditory hallucinations, 
apparently four years earlier.  

VA employee health unit records dated in December 1984 noted 
the veteran sustained a back injury lifting wet mops.  A 
September 1985 report noted an October 1980 PPD test had been 
negative, but that a recent reading was 15mm according to the 
handwritten referral slip, but typewritten as 50 mm on the 
consultation report.  

VA treatment records dated in February 1988 noted an 
abdominal sonogram revealed the liver was diffusely enlarged 
with increased echogenicity suggestive of fatty infiltration.  
There was no intrahepatic ductal dilatation, mass lesion, or 
ascities.  A June 1988 report noted a diagnosis of postural 
back pain.  It was noted the veteran complained of recurrent 
back pain following workouts or games.  

A June 1988 VA employee health unit report noted the veteran 
had been referred for psychiatric evaluation because he had 
threatened his supervisor.  It was noted that he had no prior 
psychiatric history, but that he had been receiving treatment 
in the mental hygiene clinic and psychiatric outpatient 
department since February 1988.  He was first seen as having 
an adjustment disorder with mixed emotional features, but the 
diagnosis was later changed to an underlying paranoid 
personality.  The examiner concurred with the diagnosis of 
paranoid personality and found there was no indication of 
psychosis or serious cognitive defects.  An April 1989 report 
noted he sustained a needle prick injury to the right middle 
finger.  A December 1990 X-ray examination of the lumbosacral 
spine revealed no evidence of fracture or subluxation.  It 
was noted the veteran had complained of back pain after 
lifting laundry.  

VA treatment records dated in November 1999 provided a 
diagnosis of chronic paranoid schizophrenia.  It was noted 
that the veteran reported he began hearing voices in October 
1978 and that he was already having some symptoms during 
military service.  The examiner stated there was a well 
documented history of paranoid schizophrenia.  

In correspondence received by VA in March 2000 the veteran 
asserted that he sustained injuries to the spine, buttocks, 
shoulder, and head when he fell down a metal stairway in 
1976.  He also asserted that he had been involved in 
dangerous missions off the coast of North Africa in 1974 and 
that he had been involved in a near motorcycle accident as a 
passenger.  He stated that in the Philippines in 1976 he had 
experienced an episode of severe vomiting, sweating, fever, 
and diarrhea while off base.  He claimed he experienced a 
second episode of similar symptoms in 1977.  He stated he 
often had flashbacks and paranoid frightening events.  In a 
May 2000 application for VA benefits he requested service 
connection for paranoia, depression, and hepatitis C.  He 
stated he had developed hepatitis C in the Philippines in 
1976 and 1977, but that he was first treated for the disorder 
in 1996.  In subsequent statements he reiterated his claims 
and reported that he had a positive tuberculosis skin test in 
October 1995.  

VA examination in July 2000 noted the veteran had worked in 
housekeeping at the Tuscaloosa, Alabama, VA hospital for 20 
years and that he last worked in November 1999.  He reported 
that he had been treated for paranoid schizophrenia since 
service and that he took medication for his psychiatric 
disorder and hypertension.  He reported he was having no 
present trouble with his back and legs, but that he 
experienced some pain and stiffness in cold weather.  The 
diagnoses included hypertension, possible degenerative joint 
disease, and paranoid schizophrenia.  

VA mental disorders examination in August 2000 included a 
diagnosis of paranoid schizophrenia.  It was noted that the 
veteran reported he first started hearing voices in 1978, but 
that he was not provided a diagnosis at that time.  He stated 
he had been receiving VA psychiatric treatment since 1982.  

In a statement received by VA in September 2000 the veteran 
reported he had experienced numbness and convulsion in 
approximately 1978.  He also stated that he had been 
depressed at that time.  In a November 2000 statement he 
reported he had been treated for PTSD and high blood 
pressure.  In a January 2001 statement he asserted he had 
experienced severe traumatic emotional problems during 
service.  In a November 2003 statement he reiterated his 
psychiatric claims and stated he had almost drowned during a 
swim call near a Mediterranean seaport, that he came close to 
being raped and murdered, and that he had been robbed at 
gunpoint.  

VA treatment records dated in May 2003 included diagnoses of 
paraspinal muscle spasm, controlled hypertension, and 
elevated liver enzymes.  A March 2004 report noted the 
veteran was requesting a letter to support his service 
connection claim for PTSD, but that he did not have a 
diagnosis of PTSD.  During a February 2005 mental health 
examination the veteran reported he had attempted suicide in 
service after taking drugs given to him by a friend.  A 
November 2007 report noted a three day history of stomach 
pain which the veteran attributed to the recent use of 
medication.  

In an October 2008 statement E.S. recalled having known the 
veteran when he lived in South Carolina and having questioned 
his mental challenges and fog-like state.  She stated she had 
encouraged him to seek professional help, but that he had 
declined because he feared being ridiculed at work.  

At his personal hearing in November 2008 the veteran 
testified that he had fallen 30 feet from a ship's ladder 
sustaining injuries including to the back and head.  He 
stated he had been treated by the ship's corpsman.  He also 
asserted that he had been exposed to freezing weather in 
service and that he had developed arthritis, joint disease, 
and bursitis.  He reiterated his various claims and asserted 
that he had schizophrenia and PTSD as a result of his 
experiences during service.  

Based upon the evidence of record, the Board finds that 
residuals of a back injury, residuals of a head injury, a 
right shoulder disorder, a disability manifested by vomiting, 
diarrhea, sweating, fever, and dizziness, a left hip 
disorder, a liver disorder, hepatitis C, tuberculosis, 
hypertension, paranoid schizophrenia, and PTSD are not shown 
to have been incurred as a result of any established event, 
injury, or disease during active service.  Although service 
treatment records show the veteran sustained injuries in 
October 1975 when he fell approximately 10 feet down a 
ladder, there is no probative evidence of back, right 
shoulder, or left hip injuries having been incurred at that 
time.  There is no evidence of chronic back, head, shoulder, 
hip, gastrointestinal, or liver disabilities during active 
service and no probative evidence demonstrating diagnoses of 
arthritis, degenerative joint disease, tuberculosis, 
hypertension, or paranoid schizophrenia were manifest within 
the first post-service year.  

While service treatment records the veteran was evaluated for 
possible tuberculosis exposure during training, testing 
during and immediately after service revealed no positive 
findings of tuberculosis.  There is no competent evidence 
demonstrating that post-service positive tuberculosis 
exposure findings were associated with any event during 
active service.  The Board also finds that the July 1978 
separation examination findings and civil service medical 
examination findings in June 1979 and March 1980 are 
persuasive that no chronic disabilities related to the issues 
on appeal were manifested either during service or within the 
first post-service year.  There is no competent evidence of 
record indicating a diagnosis PTSD and the medical evidence 
of record shows the veteran had a long history of psychiatric 
problems due to paranoid schizophrenia.  Records also show 
that diagnoses related to back, shoulder, gastrointestinal, 
hip, liver, tuberculosis, hypertension, and paranoid 
schizophrenia disabilities were first provided many years 
after service.

While the veteran may sincerely believe that these 
disabilities were incurred as a result of service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.
Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2008).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2008).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

In this case, service treatment records show the veteran 
received treatment including to teeth number eight and nine.  
In a September 1979 report the veteran stated that he had 
seriously chipped his two front teeth in approximately 
October 1974 when he fell from a chair striking the chair 
base with his mouth.  In a December 1980 statement he noted 
his tooth had been capped at the VA medical center in 
August 1979 and requested a copy of the award letter for his 
dental disorder.  A January 1981 rating decision awarded 
service connection for outpatient treatment purposes only for 
teeth number eight and nine.  VA outpatient treatment records 
dated in May 1993 show the veteran complained of swollen and 
sore gums.  A diagnosis of possible dental caries was 
provided.  

In a November 2007 statement the veteran claimed that he 
sustained injuries to his two front teeth, nose, and gums in 
the summer of 1974.  He stated that presently his ability to 
smile was impaired and that his nose was wide due to this 
injury.  At his personal hearing in November 2008 he 
reiterated his claim.  He stated that VA had provided him a 
gold tooth, but that his dental trauma had altered his 
ability to smile.  

Based upon the available record, the Board finds the criteria 
for service connection for compensation purposes for 
disabilities to two teeth, the gums and the nose as a result 
of dental trauma have not been met.  It is significant to 
note that the veteran has been awarded entitlement to service 
connection for treatment purposes only for teeth numbers 
eight and nine as a result of trauma, but that there is no 
evidence of the loss of teeth due to a loss of substance of 
the body of the maxilla or mandible as a result of trauma and 
no probative evidence of any disability to the gums or nose 
due to the injury during active service.  The July 1978 
separation examination findings and civil service medical 
examination findings in June 1979 and March 1980 are 
persuasive that no chronic gum or nose disabilities were 
manifest at that time.  Therefore, the Board finds 
entitlement to service connection must be denied.  The 
preponderance of the evidence is against the claim.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for the residuals 
of a back injury; to this extent, the appeal is allowed.

Entitlement to service connection for residuals of a back 
injury is denied.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for the residuals 
of a head injury; to this extent, the appeal is allowed.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a disability manifested 
by vomiting, diarrhea, sweating, fever, and dizziness is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for paranoid schizophrenia 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for disabilities to two 
teeth, the gums and the nose as a result of dental trauma is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


